District of Columbia
                            Court of Appeals
Nos. 14-AA-343 & 14-AA-801
                                                                        NOV 25 2015
ROYSTON CLEMENT and MARIE EASON ,
                            Petitioners,

      v.
                                                            CRB-134-13
DISTRICT OF COLUMBIA
DEPARTMENT OF EMPLOYMENT SERVICES,
                           Respondent,

      &

CENTER RADIOLOGY, et al.,
                                        Intervenors.

                           On Petition for Review of an Order
                of the District of Columbia Compensation Review Board

       BEFORE: Glickman and Blackburne-Rigsby, Associate Judges; and Newman,
Senior Judge.

                                  JUDGMENT

      This case came to be heard on the administrative record, certified copy of the
agency hearing transcript, the briefs filed, and was argued by counsel. On consideration
whereof, and as set forth in the opinion filed this date, it is now hereby

      ORDERED and ADJUDGED that the petitions for review of the Compensation
Review Board‟s determination are denied.

                                  For the Court:




Dated: November 25, 2015.

Opinion by Senior Judge Theodore Newman.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
                                                                               11/25/15
             DISTRICT OF COLUMBIA COURT OF APPEALS

                          Nos. 14-AA-343 and 14-AA-801

              ROYSTON CLEMENT AND MARIE EASON, PETITIONERS,

                                        V.

                          DISTRICT OF COLUMBIA
             DEPARTMENT OF EMPLOYMENT SERVICES, RESPONDENT.

                                       AND

                    CENTER RADIOLOGY, et al., INTERVENORS.

                   On Petitions for Review of Decisions of the
                         Compensation Review Board
                                  (CRB-134-13)

(Argued October 1, 2015                               Decided November 25, 2015)

      Matthew Peffer and David M. Snyder, were on the brief for petitioners.

      Karl A. Racine, Attorney General for the District of Columbia, with whom
Todd S. Kim, Solicitor General, and Loren L. Alikhan, Deputy Solicitor General,
were on the brief for respondent.

      Joseph C. Veith, was on the brief for Sterne, Kessler, Goldstein & Fox, et al.

     Theresa M. Colwell entered an appearance for Center Radiology, et al.
Mary G. Weidner was on the brief for intervenors.

    Before GLICKMAN and BLACKBURNE-RIGSBY, Associate Judges, and
NEWMAN, Senior Judge.
                                        2

      NEWMAN, Senior Judge:           This consolidated appeal concerns the

interpretation of D.C. Code § 32-1505 (b) (2012 Repl.), specifically whether the

phrase “temporary or permanent partial disability” refers to “temporary total” or

“temporary partial” disability.   Petitioners Royston Clement and Marie Eason

requested that the Department of Employment Services (“DOES”) enforce their

Workers‟ Compensation orders after their employers stopped paying their

temporary total disability benefits after 500 weeks.         In both cases, the

Compensation Review Board (“CRB”) construed § 32-1505 (b) to include a 500-

week limit on the payment of temporary total disability benefits and denied

petitioners‟ request. We affirm the CRB‟s interpretation of the statute and deny

Mr. Clement‟s and Ms. Eason‟s petitions for review.



                        I.    Facts and Procedural History



         A. Petitioner Clement



      Mr. Clement injured his left leg while working as a copy clerk in April 2000

and was awarded temporary total disability benefits. In November 2009, his

employer issued a notice stating that it would soon stop paying because Mr.

Clement‟s temporary total disability benefits payment was subject to a 500-week
                                        3

cap. Mr. Clement filed a motion seeking a declaration that his employer was in

default.    A DOES Administrative Law Judge (“ALJ”) concluded that his

employer‟s obligation to pay temporary total disability benefits was not subject to

the 500-week cap and granted his motion.



      Nevertheless, the CRB reversed the ALJ‟s order on appeal, finding that

“[w]hile the actual language of [§ 32-1505 (b)] is susceptible to alternative

constructions, the rationale accompanying [the] amending language makes it clear

that the Council intended to limit the payment of temporary total benefits to 500

weeks.” On remand, another ALJ, bound by the CRB‟s interpretation of the

statute, concluded that the employer‟s obligation to pay temporary total disability

benefits had lawfully ceased in November 2009 and denied Mr. Clement‟s request.

The CRB affirmed this subsequent order.



           B. Petitioner Eason



      Ms. Eason was awarded temporary total disability benefits as of May 2003.

In May 2013, her employer issued a Notice of Final Payment. On March 10, 2014,

the ALJ held, consistent with her recent decision in Clement, that the employer‟s
                                         4

obligation to pay benefits had ceased after 500 weeks and denied Ms. Eason‟s

request to hold her employer in default. The CRB affirmed this order.



                                II.    Relevant Law



      The Workers‟ Compensation Act (“WCA”), D.C. Code § 32-1501 et seq.,

provides compensation to private-sector workers who suffer disabilities as a result

of workplace injuries. The WCA classifies a disability as either permanent or

temporary, and also as either total or partial. Section 32-1508 provides that in the

cases of permanent total disability and temporary total disability, “66 2/3% of the

employee‟s average weekly wages shall be paid to the employee during the

continuance thereof.”    D.C. Code § 32-1508 (1), (2) (emphasis added).          In

addition, “[i]n the case of temporary partial disability, the compensation shall be

66 2/3% of the injured employee‟s wage loss to be paid during the continuance of

such disability, but shall not be paid for a period exceeding 5 years.” D.C. Code §

32-1508 (5) (emphasis added).



      In 1999, a statute amending the WCA was enacted. It states in relevant part:

“[f]or any one injury causing temporary or permanent partial disability, the

payment for disability benefits shall not continue for more than a total of 500
                                         5

weeks.” D.C. Code § 32-1505 (b) (emphasis added). The issue on appeal is

whether the CRB erred in construing § 32-1505 (b) to set a 500-week limit on the

payment of temporary total disability benefits.



                              III.   Standard of Review



      We review the CRB‟s decision that affirmed the ALJ‟s compensation

order—we do not directly review the ALJ‟s determination on appeal. Jones v.

District of Columbia Dep’t of Emp’t Servs., 41 A.3d 1219, 1221 (D.C. 2012). “We

will affirm the CRB‟s decision unless it was „[a]rbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.‟” Id. (quoting D.C. Code § 2-

510 (a)(3)(A) (2001)). Given the CRB‟s expertise in administering the WCA, even

though we review the CRB‟s legal conclusions de novo, we will defer to the CRB‟s

reasonable interpretations of WCA ambiguous provisions. Howard Univ. Hosp. v.

District of Columbia Dep’t of Emp’t Servs., 960 A.2d 603, 606 (D.C. 2008). In

fact, we have said that the CRB‟s “interpretation is binding unless plainly

erroneous or inconsistent with the enabling statute.” Hiligh v. District of Columbia

Dep’t of Emp’t Servs., 935 A.2d 1070, 1073 (D.C. 2007).
                                          6

                                    IV.   Discussion



      Where the statutory language is clear and unambiguous, we give effect to its

plain meaning. Mazanderan v. District of Columbia Dep’t of Pub. Works, 94 A.3d
770, 774 (D.C. 2014). However, “we recognize that even where statutory language

has a superficial clarity, a detailed consideration of other factors, such as the

specific context in which that language is used and the broader context of the

statute as a whole, when viewed in light of the statute's legislative history, may

reveal ambiguities that this court must resolve.” Id. Where a statute is ambiguous,

the statute‟s legislative history is relevant in determining its appropriate meaning.

See United States v. Great N. Ry. Co., 287 U.S. 144, 154-55 (1932); District of

Columbia v. Acme Reporting Co., 530 A.2d 708, 713 (D.C. 1987).



      Here, the language of § 32-1505 (b) as written is ambiguous, especially

when read in conjunction with § 32-1508 (5). As defined by the WCA, temporary

disability benefits are categorized as either total or partial. However, § 32-1505 (b)

does not state as to which of these temporary disability benefits it applies; it simply

states “temporary or permanent partial disability.” D.C. Code § 32-1505 (b); cf.

Hiligh, supra, 935 A.2d at 1074 (upholding the CRB‟s determination that the term
                                            7

“total disability” is ambiguous because it does not specify “temporary total” or

“permanent total” disability).



      Petitioners insist that a plain reading of § 32-1505 (b) indicates that it applies

only to partial disability benefits, either temporary or permanent. Petitioners,

however, fail to address the statutory conflict created by their interpretation. The

WCA already has a provision limiting the payment of temporary partial disability

benefits to five years. D.C. Code § 32-1508 (5). If § 32-1505 (b) also applies to

temporary partial disability benefits, we would have two conflicting statutory

provisions—one of which has a five-year cap while the other one has a 500-week

cap on the same type of benefits.



      Petitioners attempt to resolve this statutory conflict by suggesting a

“combined” interpretation of these two provisions, in which “an injured worker is

entitled to receive a maximum of 500 weeks‟ worth of partial wage loss benefits,

whether they be temporary or permanent, for which a maximum of 5 years‟ worth

can be temporary partial disability benefits.” Petitioners, however, provide no

legislative support for their interpretation.
                                         8

        We find petitioners‟ “combined” interpretation unpersuasive.          Basic

statutory interpretation requires that statutes should be construed “so as to avoid

rendering superfluous” any statutory language. Astoria Fed. Savs. & Loan Ass’n v.

Solimino, 501 U.S. 104, 112 (1991). Here, petitioners‟ “combined” interpretation

suggests that the 500-week cap applies to both temporary partial and permanent

partial disability, but temporary partial disability benefits payment would still be

subject to the five-year cap in § 32-1508 (5). This interpretation renders the term

“temporary” in § 32-1505 (b) essentially unnecessary, or “superfluous,” because

the 500-week cap would have no effect on temporary partial disability benefits

payment. Therefore, we reject petitioner‟s “combined” interpretation. Even if

defensible, such a reading does not render the CRB‟s alternative interpretation

“plainly erroneous” or inconsistent with the WCA. Hiligh, supra, 935 A.2d at

1073.



        Having determined that § 32-1505 (b) is in fact ambiguous, the CRB

properly relied on legislative history to interpret the statute. We hold that the

CRB‟s interpretation of § 32-1505 (b) is reasonable and not otherwise “plainly

erroneous or inconsistent with the enabling statute.” Hiligh, supra, 935 A.2d at

1073. The CRB rested its decision on the legislative history of § 32-1505 (b),

namely the written rationale to the proposed amendment—which later was adopted
                                            9

as § 32-1505 (b)—and the preamble and purposes of the amending bill. The

relevant written rationale is as follows:



             The unlimited duration of payments in the District for
             temporary total and permanent partial injuries
             encourages people to stay on disability and provides a
             disincentive to return to work. The open-ended nature of
             potential payments also significantly drives up settlement
             costs for permanent partial disabilities. The average
             permanent partial disability case costs more than twice
             the national average and significantly more than either
             Maryland and Virginia. Both Maryland and Virginia
             limit benefits to 500 weeks (though Maryland raises this
             amount to 667 weeks for workers who are more than 50
             percent impaired). This amendment would bring the
             District closer in line with those neighboring
             jurisdictions. It also provides for the opportunity to
             continue the benefit period to provide three years of
             extended benefits for workers whose disability remains
             severe, and allows an injured employee up to three years
             after termination of non-scheduled benefits to re-open his
             or her case due to change in condition.


      Considering that the written rationale to § 32-1505 (b) indicates that its goal

was to reduce the costs associated with “[t]he unlimited duration of payments in

the District for temporary total [disability benefits],” it is clearly, if not perfectly,

reasonable for the CRB to construe that this provision applies to temporary total

disability benefits payment, especially given that temporary total benefits had no

durational limit before this amendment was adopted. See D.C. Code § 32-1508 (2)

(“during the continuance thereof”).
                                          10

       Furthermore, other legislative history of § 32-1505 (b) points to the same

goal of addressing the “unlimited” nature of temporary total disability benefits

payment. First, the amending bill‟s preamble listed several purposes, including

“establish[ing] a maximum length of time during which an injured worker may

receive workers‟ compensation benefits for total temporary and permanent partial

disabilities.”   Second, the Committee that recommended adoption of the

amendment stated in its report that one of its goals was “to contain workers‟

compensation costs.” Given the substantial legislative evidence of the Council‟s

intent to reduce costs associated with temporary total disability benefits payment,

the CRB‟s construction of the statutory provision is an entirely reasonable one.

We affirm the CRB‟s determination that the 500-week limit in § 32-1505 (b)

applies to temporary total disability benefits.1



       For the foregoing reasons, petitions for review are denied.



                                        So ordered.



       1
        Petitioners also argue that the CRB is estopped from construing the 500-
week cap to apply to temporary total disability given its decision in Holland v.
Greyhound Lines, Inc., (No. 10-142) Comp. Rev. Bd., 2010 WL 5115166, at *1
(Nov. 5, 2010). We do not find this argument persuasive. Holland mentions § 32-
1505 (b) only in the context of permanent partial disability benefits and at no point
discusses temporary total disability benefits.